USCA11 Case: 21-13957      Date Filed: 09/13/2022      Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-13957
                   Non-Argument Calendar
                  ____________________

JOSE FRANCISCO ALVARADO-GUIFARRO,
                                                        Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A206-714-831
                   ____________________
USCA11 Case: 21-13957        Date Filed: 09/13/2022     Page: 2 of 8




2                      Opinion of the Court                21-13957


Before NEWSOM, LAGOA, and BRASHER, Circuit Judges.
PER CURIAM:
       Jose Alvarado-Guifarro seeks review of the decision of the
Board of Immigration Appeals (“BIA”) affirming the denial of his
application for asylum, withholding of removal, and relief under
the United Nations Convention Against Torture and Other Cruel,
Inhuman, or Degrading Treatment or Punishment (“CAT”). He
argues that the BIA and the immigration judge erred in finding that
the harm he experienced in Honduras did not rise to the level of
persecution and that the harm was not on account of his belonging
to a particular social group, the Alvarado family. For the foregoing
reasons, we dismiss in part and deny in part the petition for review.
                                 I.
       “When the BIA issues a decision, we review only that deci-
sion, except to the extent the BIA expressly adopts the [immigra-
tion judge’s] decision.” Lopez v. U.S. Att’y. Gen., 504 F.3d 1341,
1344 (11th Cir. 2007). When the BIA agrees with the immigration
judge’s findings but makes additional observations, we review both
decisions. Singh v. U.S. Att’y Gen., 561 F.3d 1275, 1278 (11th Cir.
2009). Additionally, issues not reached by the BIA are not properly
before us. Gonzalez v. U.S. Att’y Gen., 820 F.3d 399, 403 (11th Cir.
2016). We may review a final order of removal only if the alien has
exhausted all administrative remedies available to him as a matter
of right. 8 U.S.C. § 1252(d)(1). The exhaustion requirement is
USCA11 Case: 21-13957         Date Filed: 09/13/2022     Page: 3 of 8




21-13957                Opinion of the Court                         3

jurisdictional and precludes review of a claim that was not pre-
sented to the BIA, even if the BIA reviews the issue sua
sponte. Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247,
1250–51 (11th Cir. 2006).
        In a petition for review of a BIA decision, we review conclu-
sions of law de novo and factual determinations under the substan-
tial evidence test. Gonzalez, 820 F.3d at 403.. Under the substantial
evidence test, “we view the record evidence in the light most fa-
vorable to the agency’s decision and draw all reasonable inferences
in favor of that decision.” Sanchez Jimenez v. U.S. Att’y Gen., 492
F.3d 1223, 1230 (11th Cir. 2007) (quoting Adefemi v. Ashcroft, 386
F.3d 1022, 1027 (11th Cir. 2004) (en banc)). We will affirm the BIA’s
decision “if it is supported by reasonable, substantial, and probative
evidence on the record considered as a whole.” Id. (quoting Al Naj-
jar v. Ashcroft, 257 F.3d 1262, 1283 (11th Cir. 2001)). The record
must compel a contrary conclusion to warrant reversal. See id.
The mere fact that the record may support a different conclusion
is not sufficient to justify a reversal of administrative findings. Id.
                                  II.
        We begin by addressing the legal principles as to the forms
of relief at issue in this case. An applicant for asylum must meet
the Immigration and Nationality Act’s (“INA”) definition of a refu-
gee. 8 U.S.C. § 1158(b)(1). The INA defines a refugee, in relevant
part, as:
USCA11 Case: 21-13957         Date Filed: 09/13/2022      Page: 4 of 8




4                       Opinion of the Court                  21-13957

       any person who is outside any country of such per-
       son’s nationality . . . and who is unable or unwilling
       to return to, and is unable or unwilling to avail him-
       self or herself of the protection of, that country be-
       cause of persecution or a well-founded fear of perse-
       cution on account of race, religion, nationality, mem-
       bership in a particular social group, or political opin-
       ion.

Id. § 1101(a)(42)(A). To meet the definition of a refugee, the appli-
cant must, “with specific and credible evidence, demonstrate (1)
past persecution on account of a statutorily listed factor, or (2) a
‘well-founded fear’ that the statutorily listed factor will cause future
persecution.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th
Cir. 2006). Where an applicant demonstrates past persecution, a
rebuttable presumption that he has a well-founded fear of future
prosecution applies. Id. If the petitioner cannot show past perse-
cution, he “must demonstrate a well-founded fear of future perse-
cution that is both subjectively genuine and objectively reasona-
ble.” Id.
       Furthermore, the applicant must prove he suffered persecu-
tion on account of a protected ground. Perez-Sanchez v. U.S. Att’y
Gen., 935 F.3d 1148, 1158 (11th Cir. 2019). This connection be-
tween the persecution and the statutorily protected ground is
known as the “nexus requirement.” Id. To satisfy the nexus re-
quirement, an asylum applicant must establish that the protected
ground was “at least one central reason” for his persecution. Id.
(quoting 8 U.S.C. § 1158(b)(1)(B)(i)). We have stated that evidence
USCA11 Case: 21-13957         Date Filed: 09/13/2022     Page: 5 of 8




21-13957                Opinion of the Court                         5

that either is consistent with acts of private violence, or that merely
shows that a person has been the victim of criminal activity, does
not constitute evidence of persecution based on a statutorily pro-
tected ground. Ruiz, 440 F.3d at 1258.
       For example, in Rivera v. U.S. Attorney General, 487 F.3d
815 (11th Cir. 2007), we denied a petition for review of an asylum
application because there was substantial evidence to support the
immigration judge’s finding that the motive of the FARC, a Colom-
bian rebel group, for persecuting the petitioners’ wealthy family
was to raise funds and was not based on political opinion. Id. at
821–23. We reasoned that country conditions evidence established
that business owners like the applicants, once targeted for taxation,
would be harassed until they paid a war tax, but that even a grudg-
ing payment of the war tax ordinarily ended the harassment. Id. at
822.
        Similar to the showing required for asylum, an applicant
seeking the withholding of removal under the INA must demon-
strate that his life or freedom would be threatened in that country
because of his “race, religion, nationality, membership in a partic-
ular social group, or political opinion.” 8 U.S.C. § 1231(b)(3)(A).
Withholding of removal claims are governed by a more stringent
standard than asylum claims, requiring the applicant to demon-
strate that it is more likely than not that he will be persecuted upon
return to his home country. Sepulveda v. U.S. Att’y Gen., 401 F.3d
1226, 1233 (11th Cir. 2005). If a petitioner is unable to meet the
well-founded fear standard for asylum, he cannot meet the more
USCA11 Case: 21-13957         Date Filed: 09/13/2022    Page: 6 of 8




6                      Opinion of the Court                 21-13957

stringent standard for withholding of removal. D-Muhumed v.
U.S. Att’y Gen., 388 F.3d 814, 819 (11th Cir. 2004).
       Turning to the CAT, an applicant seeking CAT relief must
establish that it is more likely than not that he or she would be tor-
tured if removed to the proposed country of removal. 8 C.F.R.
§ 1208.16(c)(2). The CAT defines torture as
      any act by which severe pain or suffering, whether
      physical or mental, is intentionally inflicted on a per-
      son for such purposes as obtaining from him or her or
      a third person information or a confession, punishing
      him or her for an act he or she or a third person has
      committed or is suspected of having committed, or
      intimidating or coercing him or her or a third person,
      or for any reason based on discrimination of any kind,
      when such pain or suffering is inflicted by or at the
      instigation of or with the consent or acquiescence of
      a public official or other person acting in an official
      capacity.
Id. § 208.18(a)(1). Acquiescence requires that a public official have
awareness of the torture before it occurs and thereafter breach his
or her legal responsibility to intervene to prevent it. Id.
§ 208.18(a)(7). Evidence relevant to an applicant’s eligibility for
CAT relief includes, but is not limited to: (1) incidents of past tor-
ture inflicted upon the applicant; (2) the viability of relocation
within the country of removal as a means to avoid torture; (3)
gross, flagrant or mass human rights violations in the country of
removal; and (4) other relevant country conditions.                Id.
USCA11 Case: 21-13957         Date Filed: 09/13/2022    Page: 7 of 8




21-13957               Opinion of the Court                         7

§ 208.16(c)(3)(i)–(iv). An applicant who is unable to meet the well-
founded fear standard for asylum is generally precluded from qual-
ifying for withholding of removal or CAT relief. Forgue v. U.S.
Att’y Gen., 401 F.3d 1282, 1288 n.4 (11th Cir. 2005).
       As an initial matter, we decline to review Alvarado-
Guifarro’s challenge to the denial of his claim for CAT relief be-
cause he did not raise that issue to the BIA. Accordingly, the claim
in unexhausted, and we lack jurisdiction to review it. See Gonza-
lez, 820 F.3d at 403.
       Here, substantial evidence supports the denial of Alvarado-
Guifarro’s asylum claim because he failed to establish a nexus be-
tween his fear of persecution and his protected status. Instead, the
record reflects that the narcotics traffickers had a personal vendetta
against Alvarado-Guifarro’s cousin, Jan Carlos, because Jan Carlos
organized an attack against the traffickers. Substantial evidence
also supports the finding that traffickers targeted Alvarado-
Guifarro either because they believed he participated in the attack
against them or because they mistakenly believed that he was Jan
Carlos. We find that the evidence is either consistent with acts of
private violence, or merely shows that a person has been the victim
of criminal activity, and thus does not constitute evidence of perse-
cution based on a statutorily protected ground. See Ruiz,
440 F.3d at 1258.
      Furthermore, because Alvarado-Guifarro failed to meet his
burden of proof for asylum, he cannot meet the more stringent
standard for withholding of removal. D-Muhumed, 388 F.3d at
USCA11 Case: 21-13957        Date Filed: 09/13/2022    Page: 8 of 8




8                      Opinion of the Court                21-13957

819. Accordingly, we dismiss his petition as it relates to his claim
for CAT relief, and we deny the petition as it relates to his claims
for asylum and withholding of removal.
     PETITION DISMISSED IN PART AND DENIED IN
PART.